Citation Nr: 9917941	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  96-27 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a dermatologic 
disability (other than tinea pedis/onychomycosis).

2.  Entitlement to service connection for fibrocystic breast 
disease.

3.  Entitlement to service connection for blepharitis.

4.  Entitlement to service connection for status 
postoperative esotropia and lattice degeneration of the 
retina.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for arthritis of 
multiple joints including neck, shoulders, elbows, hands, 
knees and feet.

7.  Entitlement to service connection for a back disability.

8.  Entitlement to service connection for temporomandibular 
joint (TMJ) dysfunction.

9.  Entitlement to service connection for residuals of a left 
thigh muscle injury.

10.  Entitlement to service connection for a gastrointestinal 
disability.

11.  Entitlement to service connection for residuals of a 
right shoulder injury.

12.  Entitlement to service connection for varicose veins.

13.  Entitlement to an increased evaluation for narcolepsy, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel







INTRODUCTION

The veteran served on active duty from May 1972 to November 
1994.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.  

The RO granted entitlement to service connection for tinea 
pedis/onychomycosis when it issued a rating decision in 
December 1996.  Accordingly, the issue of entitlement to 
service connection for a dermatologic disability does not 
include the foregoing disability for which service conection 
has already been granted.  

The issues of entitlement to service connection for status 
postoperative esotropia and lattice degeneration of the 
retina, fibrocystic breast disease, arthritis of multiple 
joints including the neck, shoulders, elbows, hands, knees 
and feet, a back disability, TMJ dysfunction, residuals of a 
left thigh muscle injury, residuals of a right shoulder 
injury and entitlement to an increased evaluation for 
narcolepsy are addressed in the remand portion of the 
decision.

During the October 1996 RO hearing the appellant appears to 
have raised for the first time the issue of entitlement to a 
total disability rating for compensation purposes on the 
basis of individual unemployability.  Since this newly raised 
issue is not inextricably intertwined with the certified 
issues on appeal and has not been procedurally prepared and 
certified for appellate review, the Board is referring it to 
the RO for appropriate adjudicatory action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).



FINDING OF FACT

The claims for service connection for a dermatologic 
disability (other than tinea pedis/onychomycosis), 
blepharitis, hearing loss, a gastrointestinal disability and 
varicose veins are not supported by cognizable evidence 
showing that the claims are plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claims for service connection for a dermatologic 
disability (other than tinea pedis/onychomycosis), 
blepharitis, hearing loss, a gastrointestinal disability and 
varicose veins are not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the veteran's voluminous service medical records 
shows that a report of an examination dated in February 1972, 
for purposes of entry onto active duty, was silent for any 
pertinent finding regarding a dermatologic disability, 
blepharitis, hearing loss, a gastrointestinal disability and 
varicose veins.  All pertinent clinical evaluations were 
normal.  An audiometric examination showed the auditory 
thresholds were 15, 10, 5, Not Tested (NT) and 5, decibels 
for the right ear at the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz; and 20, 10, 15, NT, and 5 for the left 
ear.  Her service medical records show that in October 1992 
she had nausea and vomiting.  She was asymptomatic.  
Impression was resolved gastrointestinal complaints.  In May 
1973 she was seen complaining of itching all over.  No rash 
was noted.  She was seven months pregnant.  Impression was 
allergic.  In May 1975 she complained of itching in both 
eyes.  An objective examination revealed conjunctivitis, 
bilaterally.

A report of a reenlistment examination dated in July 1975 was 
silent for any pertinent finding regarding a dermatologic 
disability, blepharitis, hearing loss, a gastrointestinal 
disability and varicose veins.  All pertinent clinical 
evaluations were normal.  An audiometric examination showed 
the auditory thresholds were 0, 5, 0, 0, and 5, decibels for 
the right ear at the frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz; and 0, 0, 0, 0, and 5 for the left ear.

In February 1976 the appellant complained of pruritus and 
dryness of the neck, face and extremities on and off for two 
years.  Currently she was asymptomatic and was totally 
without lesions.  Pertinent impression was questionable 
neurodermatitis.  She was to return if the skin symptoms 
returned or did not improve.  In November 1977 she complained 
of itching eyes.  An objective examination revealed a few 
white papules on the lid margins.  

A report of a periodic physical examination dated in April 
1979 was silent for any pertinent finding regarding a 
dermatologic disability, blepharitis, hearing loss, a 
gastrointestinal disability and varicose veins.  All 
pertinent clinical evaluations were normal.  An audiometric 
examination showed the auditory thresholds were 0, 0, 5, 0, 
and 5, decibels for the right ear at the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz; and 5, 0, 0, 0, and 0 for 
the left ear.

In March 1980 the veteran complained of an itchy rash for a 
few days.  On objective examination dark scaly patches were 
noted on the left thigh area.  Assessment was possible tinea 
corporis.  She was seen later that month claiming the rash 
had spread to her abdomen and back.  Assessment was 
questionable atypical type rosacea.

In February 1988 the presence of bilateral chronic 
blepharitis with eyelash loss was noted.  A biopsy of two 
moles involving the chin and left thigh in January 1989 
revealed seborrheic keratosis.  

In February 1989 the veteran was seen for complaints of 
chronic blepharitis.  An eye evaluation was considered 
normal.  In September 1989 she was seen for complaints 
associated with chronic blepharitis.  Ointment was changed.  
She also noted experiencing gastrointestinal upset with 
medication she was taking for arthritis.  Her medication was 
changed.  

In March 1991 the veteran reported a history of seborrheic 
dermatitis on the face and recently having problems with 
eyelid margin pruritus.  On objective evaluation the eyes 
were normal.  Pertinent assessment was questionable seborrhea 
on the eyelids.  In March 1991 she was referred to 
dermatology regarding complaints of facial seborrheic 
dermatitis with pruritic eye margins and loss of lashes.

A report of a periodic physical examination dated in April 
1991 was silent for any pertinent finding regarding a 
dermatologic disability, blepharitis, gastrointestinal 
disability and varicose veins.  All pertinent clinical 
evaluations were normal.  An audiometric examination showed 
the auditory thresholds were 15, 15, 0, 0, and 10, decibels 
for the right ear at the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz; and 25, 10, 0, 0, and 0 for the left 
ear.  Slight hearing loss was reported in the left ear at 500 
Hertz.

A subsequently dated service medical record in April 1991 
noted the veteran was referred for complaints of a rash on 
the face and eyelids.  Eyelashes fell out but grew back in.  
This had begun approximately 7 to 8 years earlier.  Pertinent 
assessment was possible rosacea.  

In August 1991 the veteran was seen for follow-up face and 
eyelid rash.  It was noted that her face cleared with 
treatment and her lids were better but not completely healed.  
On objective examination 10 to 12 papules (red) were noted on 
the chin and cheeks.  Slight scaling and erythema on the 
right upper lid and scaling patch on the left arm were noted.  
Assessment was rosacea and seborrheic dermatitis versus 
rosacea of the lids and "NS" dermatitis.

In November 1991 the veteran was seen for a several month 
history of eczema unresponsive to therapy.  An objective 
evaluation revealed foot symptoms associated with Candida 
with possible super infection.  In September 1992 an 
objective evaluation revealed fissuring and dry skin on the 
hands and feet associated with dyshidrotic eczema.  In 
October 1992 the dyshidrotic eczema of the hands and feet had 
not improved.  In February 1993 she complained of a skin rash 
on the fingers and toes.  An objective examination revealed 
hand dermatitis.  In July and October 1993 she was seen for 
right thumb nail symptoms attributed to onychomycosis for 
which service-connection has been established.  The remaining 
service medical records through November 1994 are silent for 
any pertinent dermatologic disability, blepharitis, 
gastrointestinal disability, hearing loss and varicose veins.  
A retirement physical examination was not undertaken.  

A report of a VA audiometric examination dated in June 1995 
showed puretone thresholds were 10, 10, 5, 10, and 25 
decibels for the right ear at the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz; and 5, 10, 5, 15, and 15 decibels 
for the left ear at these same frequencies.  Maryland CNC 
word list revealed speech recognition scores of 98 percent in 
the right ear and 100 percent in the left ear.  It was noted 
that testing revealed hearing to be within normal limits for 
the right and left ears.

A  July 1995 VA general medical examination of the skin, 
gastrointestinal system, and eyes was normal.  It was noted 
that an optometry examination was also conducted.  
Varicosities were noted in the lower extremities bilaterally.  
Blepharitis and hearing loss were noted by history.  A 
separate report of an optometry examination that month was 
silent for blepharitis.  

When seen at a dermatology clinic in April 1996 the veteran 
reported a long history of recurrent skin symptoms associated 
with tinea pedis/onychomycosis for which service connection 
has been established.  No other dermatologic disability was 
confirmed clinically.  In April 1996, she was seen for acute 
diarrhea.  

In October 1996 the veteran presented testimony before a 
hearing officer at the RO.  A copy of the hearing transcript 
is on file.  She testified that she had not undergone a 
physical examination for final separation from active duty.  
She stated that her present hearing loss was first noted a 
few years prior to separation from active duty.  She reported 
being treated in service for dermatitis of the face, hands 
and feet.  She described receiving follow-up skin treatment 
through VA.  She stated that her gastrointestinal symptoms in 
service consisted of her stomach hurting and getting 
indigestion easily.  

The appellant stated she had never been given a specific 
gastrointestinal diagnosis to include ulcers.  She testified 
that following separation from service she received treatment 
for gastrointestinal symptoms through VA.  She reported 
having complained of varicose veins in service but nothing 
was put in her record because nothing was seen on her legs.  
She testified that certain times of the year her blepharitis 
recurs.  She stated having received treatment through VA for 
blepharitis several times a year for the last ten years.

In November 1996, gastroesophageal reflux disease (GERD) and 
questionable esophagitis and esophageal spasm to cause 
occasional dysphagia were reported.


Criteria 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§§ 1110, 1131 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).

If not shown during service, service connection may 
nevertheless be granted for organic diseases of the nervous 
system if shown disabling to a compensable degree during the 
first post service year under 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1999) and 38 C.F.R. §§ 3.307, 
3.309 (1998).  

The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss will be considered to be a disability when 
the threshold level in any of the frequencies, 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent. 38 C.F.R. § 3.385 (1998).  The threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In order for service connection to be granted, there must be 
evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995). 

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

A disability is impairment of earning capacity.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that if the 
veteran fails to submit a well-grounded claim, VA is under no 
duty to assist him in any further development of the claim. 
38 U.S.C.A. § 5107(a); see Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); see also Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); 38 C.F.R. § 3.159(a) (1997).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement.  

Such evidence cannot enjoy the presumption of truthfulness 
recorded by Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(as to the determination of well-groundedness), and Justus v. 
Principi, 3 Vet. App. 510, 512 (1992) (as to determination of 
whether there is new and material evidence for the purpose of 
reopening a claim), because a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, and a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


I.  Entitlement to service connection for 
a dermatologic disability (other than 
tinea pedis/onychomycosis).

Analysis

Following a comprehensive review of the record, the Board 
notes that while the veteran's voluminous service medical 
records refer to occasional episodes of dermatologic 
disorders variously diagnosed including dermatitis and 
eczema, the record clearly shows that such disorders 
completely resolved during service and none were found when 
the veteran was examined by VA in July 1995, nor in 
subsequently dated medical records dating through 
approximately November 1997. 

The veteran presently maintains that she has a chronic 
dermatologic disability including dermatitis that had its 
onset in service; however, the Board notes the Court has held 
that while a lay person is competent to testify as to facts 
within his or her own observation and recollection, such as 
visible symptoms, a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Overall, there is no competent medical evidence of a 
pertinent present chronic dermatologic disability other than 
service-connected tinea pedis/onychomycosis which is linked 
to active service.  See Caluza v. Brown, 7 Vet. App. 498 
(1995); Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau 
v. Derwinski, 2 Vet. App 141, 143 (1992); Savage v. Gober, 9 
Vet. App. 521 (1996).

As competent medical evidence of a present chronic 
dermatologic disability other than service-connected tinea 
pedis/onychomycosis with a nexus to the veteran's recognized 
active service has not been presented, the veteran's claim is 
not well grounded.  If the claim is not well grounded, the 
Board does not have jurisdiction to adjudicate the claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  Accordingly, the 
claim for entitlement to service connection for chronic 
dermatologic disability other than service-connected tinea 
pedis/onychomycosis is denied.  Edenfield v. Brown, 6 Vet. 
App. 432 (1994).


II.  Entitlement to service connection 
for blepharitis.

Analysis

The veteran maintains that she developed chronic blepharitis 
in active service.  A comprehensive review of her service 
medical records shows that the few instances of reported 
blepharitis were not more than temporary in nature.  They 
resolved without any residuals noted after service.  

The veteran presently maintains that she has chronic 
blepharitis that had its onset in service; however, the Board 
notes the Court has held that while a lay person is competent 
to testify as to facts within his or her own observation and 
recollection, such as visible symptoms, a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Overall, there is no competent medical evidence of a 
pertinent present chronic blepharitis which is linked to 
active service.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992); Savage v. Gober, 9 
Vet. App. 521 (1996).


As competent medical evidence of a present chronic 
blepharitis with a nexus to the veteran's recognized active 
service has not been presented, the veteran's claim is not 
well grounded.  If the claim is not well grounded, the Board 
does not have jurisdiction to adjudicate the claim.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  Accordingly, the claim for 
entitlement to service connection for chronic blepharitis is 
denied.  Edenfield v. Brown, 6 Vet. App. 432 (1994).


III.  Entitlement to service connection 
for hearing loss.

Analysis

The Board notes that a comprehensive review of the evidence 
clearly shows that the record as a whole is devoid of any 
competent medical evidence of an identifiable hearing loss 
disability either during active duty or noted on the 
postservice VA audiometric examination in June 1995 as 
contemplated within the provisions of 38 C.F.R. § 3.385 
(1998).  See Caluza v. Brown, 7 Vet. App. 498 (1995); Brammer 
v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. Derwinski, 2 
Vet. App 141, 143 (1992).   

Moreover, the Board notes that the veteran argues that she 
developed a hearing loss disability during active duty.  The 
Board notes the Court has held that while a lay person is 
competent to testify as to facts within his or her own 
observation and recollection, such as visible symptoms, a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).


Overall, as there is no competent medical evidence of a 
present hearing loss disability, the veteran's claim is not 
well-grounded.  If the claim is not well grounded, the Board 
does not have jurisdiction to adjudicate the claim.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  Accordingly, the claim for 
entitlement to service connection for a bilateral hearing 
loss is denied.  Edenfield v. Brown, 6 Vet. App. 432 (1994).


IV.  Entitlement to service connection 
for a gastrointestinal disability.

Analysis

A comprehensive review of the voluminous service medical 
records discloses they are completely silent for any 
identifiable gastrointestinal disability.  Any rare 
gastrointestinal symptoms present during service were not 
shown other than to have completely resolved therein and were 
not attributed to any chronic, underlying identifiable 
gastrointestinal disability.  Significantly, the record lacks 
competent medical evidence of a link between service reported 
gastrointestinal symptomatology and post service reported 
gastrointestinal symptoms associated with GERD.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995); Savage v. Gober, 9 Vet. 
App. 521 (1996).  

The veteran presently maintains her chronic gastrointestinal 
disability began in service; however, the Board notes the 
Court has held that while a lay person is competent to 
testify as to facts within his or her own observation and 
recollection, such as visible symptoms, a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).




As competent medical evidence of a present chronic 
gastrointestinal disability with nexus to gastrointestinal 
symptomatology in service has not been presented, the 
veteran's claim is not well grounded.  If the claim is not 
well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  Accordingly, the claim for entitlement to service 
connection for gastrointestinal disability is denied.  
Edenfield v. Brown, 6 Vet. App. 432 (1994).


V.  Entitlement to service connection for 
varicose veins.

Analysis

The veteran maintains that she developed varicose veins 
during active service.  A comprehensive review of the 
veteran's voluminous service medical records discloses they 
contain no evidence of varicose veins.  Significantly the 
record lacks competent medical evidence of a nexus between 
the varicose veins first noted on a VA general medical 
examination in July 1995, and active service.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The veteran presently maintains that her varicose veins had 
their onset in service; however, the Board notes the Court 
has held that while a lay person is competent to testify as 
to facts within his or her own observation and recollection, 
such as visible symptoms, a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical education, training or 
experience, such as matters relating to a diagnosis or 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As competent medical evidence demonstrating a nexus between 
the veteran's post service reported varicose veins and active 
service has not been presented, the veteran's claim is not 
well grounded.  

If the claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Accordingly, the claim for entitlement 
to service connection for varicose veins is denied.  
Edenfield v. Brown, 6 Vet. App. 432 (1994).

In light of the implausibility of the appellant's claims and 
the failure to meet her initial burden in the adjudication 
process, the Board concludes that she has not been prejudiced 
by the decision to deny her appeal for service connection for 
a dermatologic disability other than tinea 
pedis/onychomycosis, blepharitis, hearing loss, a 
gastrointestinal disability and varicose veins.  

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground her claims.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the appellant has not submitted well grounded claims for 
service connection for the multiple disorders at issue, the 
doctrine of reasonable doubt has no application to her case.

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

The veteran's representative essentially contends that, 
subsequent to the Court's decisions pertaining to this issue, 
VA expanded its duty to assist the veteran in developing 
evidence to include the situation in which the veteran has 
not submitted a well-grounded claim.  Veterans Benefits 
Administration Manual M21-1, Part III, Chapter 1, 1.03(a), 
and Part VI, Chapter 2, 2.10(f) (1996).  



The veteran's representative further contends that the M21-1 
provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.  The Board, 
however, is required to follow the precedent opinions of the 
Court.  38 U.S.C.A. § 7269 (West 1991); see also Tobler v. 
Derwinski, 2 Vet. App. 8, 14 (1991).

Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9 (1998), prior to 
determining that a claim is not well-grounded.  

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
See Bernard v Brown, 4 Vet. App. 384, 394. (1993); 38 C.F.R. 
§ 19.5.  

The Board has determined, therefore, that, in the absence of 
well grounded claims, VA has no duty to assist the veteran in 
developing her case with respect to the issues of service 
connection for the multiple disorders discussed above.


ORDER

The veteran not having submitted well-grounded claims of 
entitlement to service connection for a dermatologic 
disability (other than tinea pedis/onychomycosis), 
blepharitis, hearing loss, a gastrointestinal disability, and 
varicose veins, the appeal is denied.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a preliminary review of the record, the Board notes 
that additional development of the record is needed on the 
remaining issues as the Board's medical conclusions must be 
supported by medical authority or evidence of record and not 
simply the Board's own unsubstantiated opinions.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991 & Supp. 1999); Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

Specifically, the Board notes that considering the pertinent 
orthopedic findings contained in the veteran's service 
medical records, the RO should afford the veteran an 
examination by a specialist in orthopedics in order to 
determine the nature, extent of severity, and etiology of any 
multiple joint pathology including arthritis.  Moreover, 
since the VA general medical examination in July 1995 
administered by a physician's assistant suggested a 
relationship between atrophy of the left thigh and an injury 
in 1988 without rationale, the orthopedic examination should 
also focus on the etiology of any present left thigh 
disability and date of approximate onset.  The service 
medical records show that the appellant had a mole removed 
from the left thigh in January 1989.  No opinion has been 
expressed as to whether the area of depression on the left 
thigh as well as decreased muscle strength noted on post 
service VA examination is related to the service reported 
mole removal in January 1989.

With respect to the veteran's claim of entitlement to service 
connection for TMJ dysfunction, the record remains unresolved 
clinically whether she has a TMJ disability with onset in 
service.  The service dental records show that during 1989 
the veteran reported soreness of the law joint due to 
nocturnal clenching.  She desired a maxillary soft 
nightguard.  She had soreness of the jaw joint and muscles 
only when clenching at night.  The VA dental examination 
noted clenching and bruxing contributed to occasional 
bilateral TMJ discomfort.  The examiner was not specific as 
to whether a chronic acquired TMJ dysfunction was present  
Accordingly, the RO should afford the veteran an examination 
by a dental surgeon with benefit of review of the claims 
folder in order to determine the nature, extent of severity, 
and etiology of any present TMJ dysfunction as well as date 
of approximate onset.

With respect to the veteran's claims of entitlement to 
service connection for status postoperative esotropia with 
lattice degeneration of the retina and fibrocystic breast 
disease, the Board notes that the veteran's voluminous 
service medical records including an initial entrance 
examination in February 1972 are silent for any pertinent 
findings until years following entry onto active duty.  The 
basis for the denial of service connection is that the 
disorders noted in service were congenital in nature.  
However, the Board's medical conclusions must be supported by 
medical authority or evidence of record and not simply the 
Board's own unsubstantiated opinions.  38 U.S.C.A. § 
7104(d)(1) (West 1991 & Supp. 1999); Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The veteran argues that she has 
residual disability from the eye surgery in service for which 
service connection should be granted.  Moreover, the RO 
failed to consider whether lattice degeneration of the retina 
and fibrocystic breast disease are hereditary disorders 
thereby subject to consideration of service connection guided 
by pertinent VA General Counsel Opinions on such matters.  
Service connection may be granted for hereditary diseases 
which either first manifest themselves during service or 
which preexisted service and progress at an abnormally high 
rate during service.  VAOPGCPREC 67-90.


The veteran should be afforded a current comprehensive VA 
examination by a specialist in neurology in order to 
determine the current extent severity of service-connected 
narcolepsy. 

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to her claims under 38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1998), the Board is 
deferring adjudication of the remaining issues of entitlement 
to service connection for the remaining multiple disorders at 
issue and an increased evaluation for narcolepsy pending a 
remand of the case to the RO for further development as 
follows:

1.  The RO should contact the veteran and 
obtain the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient for status 
postoperative esotropia and lattice 
degeneration of the retina, fibrocystic 
breast disease, arthritis of multiple 
joints, TMJ dysfunction, residuals of a 
left thigh muscle injury, residuals of a 
right shoulder injury and narcolepsy 
since separation from service.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should schedule the veteran 
for a VA examination by an orthopedic 
specialist in order to determine the 
nature, extent of severity, and etiology 
of any multiple joint arthritis, right 
shoulder disability, or left thigh muscle 
injury which may be present.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  Any 
further indicated special studies should 
be conducted.  The examiner should be 
asked to describe the symptomatology and 
to express an opinion as to whether any 
multiple joint pathology including 
arthritis, back or right shoulder 
disability, or a left thigh muscle 
disability found on examination is/are 
related to service to include service 
reported multiple joint pathology and 
removal of a mole from the left thigh in 
January 1989.  The rationale for any 
opinions expressed should be provided in 
detail.

3.  The RO should schedule the veteran 
for a VA examination by a specialist in 
ophthalmology in order to determine the 
nature, extent of severity and etiology 
of the veteran's status postoperative 
esotropia with lattice degeneration of 
the retina.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  The 
examiner should be asked whether the 
esotropia and lattice degeneration of the 
retina noted in active service are 
congenital or hereditary in origin.  

The examiner should specifically address 
whether lattice degeneration of the 
retina first manifested in service.  If 
not, the examiner should specifically 
address whether or not any such disorder 
existed prior to service, and, if so, 
whether there any increase in severity 
beyond natural progress.  The examiner 
should specifically address whether there 
was any increase in severity beyond 
natural progress of esotropia due to eye 
surgery in service.  The rationale for 
any opinions expressed should be provided 
in detail.

4.  The RO should schedule the veteran 
for an examination by an appropriate 
specialist in order to determine the 
nature, extent of severity, and etiology 
of any identifiable fibrocystic breast 
disease.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  

The examiner should be asked whether any 
fibrocystic breast disease noted in 
active service was congenital or 
hereditary in origin.  The examiner 
should specifically address whether or 
not any such disorder first manifested in 
service.  If the disability existed prior 
to service, the examiner should advise 
whether there was any increase in 
severity beyond natural progress.  The 
rationale for any opinions expressed 
should be provided in detail.



5.  The RO should schedule the veteran 
for an examination by a specialist in 
dental surgery in order to determine the 
nature, extent of severity, and etiology 
of any TMJ dysfunction.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner should specifically identify all 
TMJ dysfunction and address whether or 
not any such disorder(s) is/are related 
to service to include service dental 
record documentation of treatment of the 
appellant for clenching of teeth at night 
with a soft nightguard.  The rationale 
for any opinion expressed should be 
provided in detail.

6.  The RO should schedule the veteran 
for an examination by a specialist in 
neurology in order to determine the 
nature and extent of severity of service-
connected narcolepsy.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner should specifically identify all 
narcolepsy symptoms as well as frequency 
and duration.  The rationale for any 
opinion expressed should be provided in 
detail.

7.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

8.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for status 
postoperative esotropia and lattice 
degeneration of the retina, fibrocystic 
breast disease, arthritis of multiple 
joints, a back disability, TMJ 
dysfunction, residuals of a left thigh 
muscle injury and residuals of a right 
shoulder injury, as well as an increased 
evaluation for narcolepsy with 
consideration of the Court's holding in 
Fenderson v. West, 12 Vet. App. 119 
(1999) and the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until she is notified by the RO.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals




 

